MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                   FILED
this Memorandum Decision shall not be                               Jun 28 2016, 9:04 am
regarded as precedent or cited before any                                CLERK
court except for the purpose of establishing                         Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Gregory F. Zoeller
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Karl M. Scharnberg
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Stacy Robey,                                             June 28, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1510-CR-1541
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Barbara Crawford,
Appellee-Plaintiff                                       Judge
                                                         Trial Court Cause No.
                                                         49G09-1502-CM-05064



Bailey, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1541 | June 28, 2016         Page 1 of 5
                                          Case Summary
[1]   Stacy Robey (“Robey”) appeals her conviction of Theft, a Class A

      Misdemeanor.1 She challenges the conviction on the grounds of insufficient

      evidence. We affirm.



                                Facts and Procedural History
[2]   On October 22, 2014, Robey entered the Dollar General store located in

      Wanamaker, a neighborhood of Indianapolis. She proceeded to the make-up

      section, where manager Penny Renollet (“Renollet”) observed Robey placing

      make-up in her shopping basket indiscriminately, paying no attention to the

      color of the make-up. (Tr. at 11) Finding this action suspicious, Renollet

      decided to follow Robey around the store. Robey placed several DVDs into her

      shopping basket before going down the bath aisle. (Tr. at 12)


[3]   Renollet watched Robey from the adjacent toy aisle, where she was able to see

      her through the peg board separating the aisles. (Tr. at 12) Renollet saw Robey

      stuff the items from her shopping basket into her purse. Renollet confronted

      Robey at the end of the aisle and asked her to come to the front of the store so

      Renollet could collect the items Robey had stuffed into her purse. Robey

      complied with this request.




      1
          Ind. Code § 35-43-4-2(a).


      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1541 | June 28, 2016   Page 2 of 5
[4]   Once at the front counter, Robey removed a crochet set from her purse and

      placed it into the basket. Renollet saw there were still DVDs and make-up in

      the purse, and she attempted to remove the items; however, Robey took the

      purse and ran out the front door, catching Renollet’s hand in the strap and

      pulling her out of the store. (Tr. at 15) Once outside, the purse strap broke, and

      Robey took the purse, entered a car containing two men, and drove off. Robey

      made no attempt to pay for the make-up and DVDs in the purse.


[5]   Aubrey Schell (“Schell”), an employee of the Dollar General, witnessed the

      conflict between Renollet and Robey and asked a customer to call law

      enforcement to the scene. Although Robey was able to escape the scene before

      law enforcement arrived, the detective was able to put together a photo array

      and show it to Renollet and Schell. Both Renollet and Schell independently

      identified Robey as the perpetrator. Renollet reviewed the security footage of

      the crime and estimated that Robey was able to steal merchandise valued

      between $50 and $100.


[6]   Robey was arrested four months later on a separate offense. On February 12,

      2015, based upon Renollet and Schell’s previous identification, Robey was

      charged with two counts of Class A Misdemeanor Theft. On July 21, 2015, the

      first charge was dropped, and the trial court held a bench trial on the second

      count against Robey. The court found Robey guilty of Class A Misdemeanor

      Theft related to the October 22, 2014, incident. On September 8, 2015, the

      court entered a sentence of 365 days, with all 365 days suspended to probation.

      Robey appeals the conviction.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1541 | June 28, 2016   Page 3 of 5
                                 Discussion and Decision
[7]   Robey alleges the State presented insufficient evidence to support her

      conviction of Theft. When we review a claim of insufficient evidence, we

      consider only probative evidence and reasonable inferences supporting the

      judgment; if these allowed a reasonable trier of fact to find the defendant guilty,

      we will affirm. Sargent v. State, 875 N.E.2d 762, 767 (Ind. Ct. App. 2007). We

      will reweigh neither the evidence nor the credibility of witnesses. Id.


[8]   Robey claims that the State failed to prove any element of the Theft offense. A

      person commits Theft under Indiana law if that person “knowingly or

      intentionally exerts unauthorized control over property of another person[ ]

      with the intent to deprive the other person of any part of its value or use.” I.C.

      § 35-43-4-2(a). The evidence supporting the conviction is as follows. Renollet

      saw Robey place make-up and DVDs into her purse from her shopping basket.

      When Renollet attempted to recover the items, Robey placed only one item

      back in the basket and ran off, even though Renollet could see a number of

      items remaining. Robey made no attempt to pay for the goods. After viewing

      security camera footage, Renollet estimated that Robey had deprived Dollar

      General of merchandise valued between $50 and $100. Additionally, both

      Renollet and Schell were able to identify Robey from a photo array. Schell also

      testified about her observations of the struggle between Renollet and Robey at

      the counter in the front of the store. There was sufficient evidence from which

      a reasonable finder of fact could conclude beyond a reasonable doubt that

      Robey committed Theft against Dollar General.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1541 | June 28, 2016   Page 4 of 5
[9]   Affirmed.


      Bradford, J., and Altice, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1541 | June 28, 2016   Page 5 of 5